DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the free end of the latch body is horizontally aligned with flanges of the side members when the latch body is in a bent state, from claim 3; and the free end of the latch body is horizontally aligned with the flange of the at least one side member when the latch body is in a bent position, from claims 10  and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprise” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections

Claims 1, 8-11, 14, 17 and 19 are objected to because of the following informalities:
Claim 1, line 6 “the common body portion” should be - - a common body portion - -.
Claim 1, line 10 “the free end” should be - - a free end - -.
Claim 8, line 13 “the unbent position” should be - - the un-bent position - -.
Claim 9, line 2 “an unbent position” should be - - the un-bent position - -.
Claim 10, line 2 “a bent position” should be - - the bent position - -.
Claim 11, line 2 “side members” should be - - side member - -.
Claim 14, line 17 “the unbent position” should be - - the un-bent position - -.
Claim 17, line 3 “side members” should be - - side member - -.
Claim 19, line 3 “the unbent position” should be - - the un-bent position - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9,11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSAI et al. (US Publication No. 2021/0153588).
Regarding claim 1, TSAI et al. discloses a method for coupling a clip to a wearable item, comprising: 
receiving a latch structure of the clip in a channel of an accessory receiver provided with the wearable item (see Fig. 5 and annotated Fig. 6); 
sliding side members of the latch structure against a surface of the channel (see Fig. 5 and annotated Fig. 6); 
sliding a latch body of the latch structure against an edge of an opening for the channel, the latch body being spaced apart from the common body portion of the latch structure which has a curved cross-sectional profile (see Fig. 5 and annotated Fig. 6); 
bending the latch body by biasing the latch body towards the common body portion as the latch body slides against the edge (see Fig. 5 and annotated Fig. 6); 
inserting the latch body and the side members through the channel until at least the free end of the latch body no longer resides in the channel, the latch body automatically unbending when the free end of the latch body no longer resides in the channel (see Fig. 5 and annotated Fig. 6); and 
preventing at least the free end of the latch body from re-entering the channel such that the clip is coupled to the wearable item (see Fig. 5 and annotated Fig. 6).  
Regarding claim 2, TSAI et al. discloses, wherein the free end of the latch body is horizontally offset from flanges of the side members when the latch body is in an un-bent state (see Fig. 5 and annotated Fig. 6).  
Regarding claim 4, TSAI et al. discloses, wherein the free end of the latch body and flanges of the side members slidingly engage the surface of the channel while the latch body and the side members travel through the channel (see Fig. 5 and annotated Fig. 6).  
Regarding claim 5, TSAI et al. further discloses, comprising discontinuing biasing the latch body when the free end of the latch body no longer resides in the channel (see Fig. 5 and annotated Fig. 6).  
Regarding claim 6, TSAI et al. discloses, wherein the free end of the latch body is prevented from re-entering the channel using an external surface (7011) of the accessory receiver surrounding the channel (see Fig. 5 and annotated Fig. 6).  
Regarding claim 7, TSAI et al. discloses, wherein the accessory receiver is integrated with a brim of a helmet (700) (see Fig. 5 and annotated Fig. 6).  
Regarding claim 8, TSAI et al. discloses a clip, comprising: 
an elongate body portion having a curved cross-sectional profile (see Fig. 5 and annotated Fig. 6); and 
a latch structure coupled to the elongate body portion at a first end (see Fig. 5 and annotated Fig. 6), and comprising: 
at least one side member having a free end with a flange (gray area) and being spaced apart from the elongate body portion (see Fig. 5 and annotated Fig. 6); and 
a latch body residing adjacent to the at least one side member, being spaced apart from the elongate body portion, and having a free end that is vertically aligned with the flange (see Fig. 5 and annotated Fig. 6); 
wherein the at least one side member and the latch body are collectively sized and shaped to be received in a channel of an external receiver (see Fig. 5 and annotated Fig. 6); 
wherein the latch body is configured to be transitioned between an un-bent position and a bent position when biased in a direction towards the elongate body portion, and configured to automatically return to the unbent position when no longer being biased (see Fig. 5 and annotated Fig. 6).  
Regarding claim 9, TSAI et al. discloses, wherein the free end of the latch body is horizontally offset from the flange of the at least one side member when the latch body is in an unbent position (see Fig. 5 and annotated Fig. 6).  
Regarding claim 11, TSAI et al. discloses, wherein the free end of the latch body and the flange of the at least one side members are configured to be inserted through the channel of the external receiver (see Fig. 5 and annotated Fig. 6).  
Regarding claim 12, TSAI et al. discloses, wherein the external receiver is provided with a wearable item (see Fig. 5 and annotated Fig. 6).  
Regarding claim 13, TSAI et al. discloses, wherein the free end of the latch body is configured to engage the external receiver to facilitate attachment of the clip to the wearable item (see Fig. 5 and annotated Fig. 6).  
Regarding claim 14, TSAI et al. discloses system, comprising:
a wearable item (see Fig. 5 and annotated Fig. 6);
an accessory receiver coupled to the wearable item and comprising a channel
(see Fig. 5 and annotated Fig. 6); and 
a clip (see Fig. 5 and annotated Fig. 6) comprising:
an elongate body portion having a curved cross-sectional profile (see Fig. 5 and annotated Fig. 6); and 
a latch structure coupled to the elongate body portion at a first end (see Fig. 5 and annotated Fig. 6), and
comprising:
at least one side member having a free end with a flange (gray area) and being spaced apart from the elongate body portion (see Fig. 5 and annotated Fig. 6); and
a latch body residing adjacent to the at least one side member, being spaced apart from the elongate body portion, and having a free end that is vertically aligned with the flange (see Fig. 5 and annotated Fig. 6);
wherein the at least one side member and the latch body are collectively sized and shaped to be received in the channel of the accessory receiver (see Fig. 5 and annotated Fig. 6); 
wherein the latch body is configured to be transitioned between an un-bent position and a bent position when biased in a direction towards the elongate body portion by the accessory receiver, and configured to automatically return to the unbent position when no longer being biased by the accessory receiver (see Fig. 5 and annotated Fig. 6).  
Regarding claim 15, TSAI et al. discloses, wherein the free end of the latch body is horizontally offset from the flange of the at least one side member when the latch body is in the un-bent position (see Fig. 5 and annotated Fig. 6).  
Regarding claim 17, TSAI et al. discloses, wherein the free end of the latch body and the flange of the at least one side member are configured to slidingly engage a surface of the channel while the latch body and the side members travel through the channel (see Fig. 5 and annotated Fig. 6).  
Regarding claim 18, TSAI et al. discloses, wherein the accessory receiver is configured to discontinue biasing the latch body when the free end of the latch body no longer resides in the channel after being inserted through the channel (see Fig. 5 and annotated Fig. 6).  
Regarding claim 19, TSAI et al. discloses, wherein an external surface (7011) of the accessory receiver that surrounds the channel is configured to prevent the free end of the latch body from re-entering the channel after the latch body has automatically returned to the unbent position (see Fig. 5 and annotated Fig. 6).  
Regarding claim 20, TSAI et al. discloses, wherein the wearable item comprises a helmet (700)  and the accessory receiver is integrated with a brim (702) of the helmet (see Fig. 5 and annotated Fig. 6).  

    PNG
    media_image1.png
    682
    674
    media_image1.png
    Greyscale

Allowable Subject Matter

Claims 3, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677